Citation Nr: 1825200	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches, to include as secondary to TBI.

3.  Entitlement to service connection for left eye ptosis, to include as secondary to TBI.

4.  Entitlement to service connection for left-sided facial vascular symptoms, to include as secondary to TBI.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for ischemic heart disease, to include as secondary to Agent Orange exposure.

9.  Entitlement to service connection for a bilateral foot condition.

10.  Entitlement to service connection for pelvic tilt.

11.  Entitlement to an increased initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

12.  Entitlement to an increased initial compensable evaluation for service-connected neutropenia from March 12, 2010, to June 1, 2015.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Detroit, Michigan Regional Office (RO).  Jurisdiction has since been transferred to the St. Petersburg, Florida RO.

The Veteran was provided a hearing before the undersigned Veterans Law Judge in August 2017.  A copy of the transcripts have been associated with the record and reviewed accordingly.

The issues of entitlement to service connection for hypertension and entitlement to an increased initial evaluation in excess of 50 percent for service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's current TBI and secondarily related headaches, left eye ptosis, and left-sided facial vascular symptoms are attributable to military service.

2.  The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are attributable to military service.

3.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran has a current heart condition, bilateral foot condition, or pelvic tilt.

4.  The Veteran's neutropenia has been asymptomatic throughout the period of appeals.   There has been no showing that his condition has required continuous medication, showed recurrent infections, required transfusions of platelets or red blood cells, or required a bone marrow transplant.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a TBI, headaches, left eye ptosis, and left-sided facial vascular symptoms were incurred in active duty service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss and tinnitus were incurred in active duty service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Ischemic heart disease, a bilateral foot condition, and pelvic tilt were not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for a compensable disability rating for neutropenia from March 12, 2010, to June 1, 2015 are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.117, Diagnostic Code (DC) 7702 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for chronic disabilities, such as organic diseases of the nervous system, cardiovascular disease, and arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ). 

The Veteran's claimed diagnosis of bilateral hearing loss, ischemic heart disease, and arthritis associated with pelvic tilt would be considered chronic conditions under the statute.  38 U.S.C. §§ 1112, 1113, 1137 (2012).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, would be applicable.

Additionally, the law provides that, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2017).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

At the hearing, the Veteran testified to extensive involvement in infantry battles in various inland locales during combat operations in Vietnam.  This testimony is corroborated by the Veteran's service personnel records and supporting documentation from him-including journals and letters drafted contemporaneous with his service.  The Veteran was exposed to loud noise from the firing of artillery, rockets, and other weapons.  Additionally, the Veteran has credibly recounted experiencing the results of a ballistic projectile explosion in the field that resulted in his on-site treatment by a medic, temporary removal from the battle field for convalescence, and subsequent return one day later.  The Veteran is competent to recount such occurrence, as it is in the realm of first-hand experience, and he is found to be credible, as his narratives have remained consistent and are consistent with the facts and circumstances of the combat environment in which he served.

The Veteran's combat service is also significant in resolving the issue of service connection.  According to 38 U.S.C.A. § 1154(b), when a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service-connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service . . ."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, where the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected neutropenia from the period of March 12, 2010, to June 1, 2015, is rated as 0 percent.  38 C.F.R. § 4.117, Diagnostic Code 7702.  Because the Veteran's neutropenia is not specifically listed in the rating schedule, it is rated by analogy based upon the closest affected body system.  When an unlisted condition is encountered, it is to be rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  When an unlisted disease is rated by analogy, the code is built by using the part of the rating schedule most closely related to the disability for the first 2 digits and "99" for the last 2 digits.  See 38 C.F.R. § 4.27.  Here, the RO determined that the closest rated disability is that of agranulocytosis, an acute systemic blood disorder that affects blood platelets much like neutropenia.

Under Diagnostic Code 7702, a 10 percent evaluation is warranted for a condition requiring continuous medication for control.  38 C.F.R. § 4.117.

A 30 percent evaluation is warranted for a condition requiring transfusion of platelets or red cells at least once per year but less than once every three months, or; infections recurring at least once per year but less than once every three months.  Id.

A 60 percent evaluation is warranted for a condition requiring transfusion of platelets or red cells at least once every three months, or; infections recurring at least once every three months.  Id.

A 100 percent evaluation is warranted for a condition requiring a bone marrow transplant, or; requiring transfusion of platelets or red cells at least once every six weeks, or; infections recurring at least once every six weeks.  Id.

The 100 percent rating for bone marrow transplant shall be assigned as of the date of hospital admission and shall continue with a mandatory VA examination six months following hospital discharge.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter.  38 C.F.R. § 4.117, Diagnostic Code 7702, Note.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

TBI, Headaches, Ptosis, and Facial Vascular Symptoms

The Veteran contends that he currently suffers from the residuals of a TBI, to include headaches, left eye ptosis, and left sided facial vascular symptoms, which occurred during military service.  In this regard, the Veteran has testified on numerous occasions that he experienced the results of a ballistic projectile explosion during combat in the field that resulted in his on-site treatment by a medic, temporary removal from the battle field for convalescence, and subsequent return one day later.  As discussed above, the Veteran is competent to recount such occurrence, as it is in the realm of first-hand experience, and he is found to be credible, as his narratives have remained consistent and are consistent with the facts and circumstances of the combat environment in which he served.

A review of the Veteran's service treatment records was absent for any discussion of a head injury, concussion, or otherwise experiencing injuries from an explosion.

A review of the Veteran's post-service treatment records reveals that he has been treated for residuals of a TBI, to include headaches, ptosis of the left eye, and left sided facial vascular symptoms, for which he has received surgical procedures.

The Veteran was provided with a VA examination in June 2010.  Upon a review of the claims file, subjective interview, and objective testing, the examiner indicated that the Veteran's described symptom progression and present symptoms were not consistent with a diagnosis of TBI and were more consistent with the residuals of a cerebrovascular accident or multiple sclerosis.  However, despite this finding, the examiner further diagnosed the Veteran with TBI, which she found was related to diagnosed headaches and left facial vascular inflammation, which included observable left eye ptosis, left sided facial drooping, and drooling.

The Veteran submitted the results of an undated private neuropsychological assessment in December 2014.  After what appeared to be an extensive review of the Veteran's medical history, subjective interview, and objective testing, he was diagnosed with post-concussive syndrome or TBI, which was found to be the result of the in-service explosion and loss of consciousness incident.  The examiner found that the Veteran's current presentation was consistent with such incident.  The examiner found that the Veteran's left eye ptosis, headaches, and left-sided facial vascular symptoms were all consistent with his post-concussive syndrome residuals, as supported by the facts of the Veteran's case and the accepted medical knowledge for these types of injuries.

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection for TBI and secondarily related headaches, left eye ptosis, and left-sided facial vascular symptoms is warranted. 

The Veteran is shown to have current diagnoses during the relevant appeals period of TBI, headaches, left eye ptosis, and left sided facial vascular symptoms (also diagnosed as left facial vascular inflammation) as per his outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran has provided credible testimony of his experiencing the results of a ballistic projectile explosion during combat in the field which temporarily knocked him unconscious.  Therefore, the issue turns upon a showing of nexus between the Veteran's TBI and his in-service explosion injury as well as a showing of nexus between the Veteran's TBI and his claimed headaches, left eye ptosis, and left-sided facial vascular symptoms.

Here, there is both probative medical evidence for and against the contention that the Veteran's TBI is etiologically related to his military service.

The evidence against a finding of nexus has been provided via the June 2010 VA examination, whereas evidence in favor of a finding of nexus has been provided via the assessment of the Veteran's private neuropsychological evaluation submitted in December 2014.  In this regard, the Board notes that the assessment and VA examination were provided by trained and skilled individuals within the relevant medical fields and they thoroughly reviewed the Veteran's claims file and provided rationales in which they supported their respective opinions.  Despite their differing conclusions, the Board finds that these differing opinions are essentially in equipoise.

Given the current diagnosis of TBI, the competent and credible account of the in-service explosion injury, and the probative medical evidence in relative equipoise with regard to etiology, any reasonable doubt is resolved in favor of the Veteran and service connection for TBI is granted.  

Additionally, as the Veteran's TBI is now a service-connected disability and his currently diagnosed headaches, left eye ptosis, and left sided facial vascular symptoms have all been found by both the VA examiner and private neuropsychologist to be the result of such TBI, any further reasonable doubt is, thus resolve in the Veteran's favor and these conditions are service connected based upon their secondary relationship. 

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus that is the result of military service.  In this regard, the Veteran has indicated that he began experiencing the effects of hearing loss and ringing in his ears from the time that he was injured in an explosion during combat to present.  Additionally, the Veteran has recounted that he experienced other loud noises on a constant basis during combat operations, to include gunfire, mortars, and other explosions.

As discussed above, the Veteran's accounts of his combat experiences have been taken as competent and credible.  Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of a claim for service-connected disability compensation.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 157 (jet aircraft noise).  For these reasons, the Board concludes that the Veteran sustained an injury during military service.

A review of the Veteran's service treatment records revealed no complaints or treatment for hearing loss or tinnitus.  The Veteran was administered whisper tests on both entrance and exit physical examinations, which revealed normal results.

A review of the Veteran's post-service outpatient treatment records reveals that the Veteran's has been treated throughout the appeals period for bilateral hearing loss and tinnitus.

The Veteran was provided with a VA audiological examination in June 2010.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with bilateral sensorineural hearing loss for VA purposes and tinnitus.  The examiner opined that these conditions were less likely than not caused by the Veteran's military service, to include his accounts of acoustic trauma.  In particular, the VA examiner opined that the Veteran's temporary hearing loss that he described experiencing after the explosion injury in military service would not have been indicative of any permanent worsening of his hearing as such would have to have occurred many times over a long period of time for any permanent hearing damage to occur.

The Veteran provided a September 2014 private audiological opinion from his primary audiologist.  The audiologist explained that the Veteran actually was exposed to prolonged acoustic trauma during his period of service, which was not just the one time explosion injury.  This included using the many weapons systems that were consistent with service in a combat environment without the use of hearing protection, which was also common practice in Vietnam era combat operations.  Therefore, it was found that the Veteran's current hearing loss and tinnitus are likely the result of such acoustic trauma because of its very nature as well as the fact that the Veteran began experiencing symptoms shortly thereafter.

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted. 

The Veteran is shown to have current diagnoses during the relevant appeals period of bilateral hearing loss and tinnitus as per his outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran's exposure to acoustic trauma has been conceded as discussed above.  Therefore, the issue turns upon a showing of nexus between the Veteran's bilateral hearing loss and tinnitus to his in-service acoustic trauma.

Here, there is both probative medical evidence for and against the contention that the Veteran's bilateral hearing loss and tinnitus are etiologically related to his military service.

Given the current diagnosis of bilateral hearing loss and tinnitus, the conceded in-service acoustic trauma, and the probative medical evidence in relative equipoise with regard to etiology, any reasonable doubt is resolved in favor of the Veteran and service connection for bilateral hearing loss and tinnitus is granted.  

Heart, Feet, and Pelvic Tilt

The Veteran contends that he currently suffers from a disability of the heart, bilateral feet, and pelvic tilt.  In regard, to the heart, the Veteran contends that he believes that his cardiovascular problems are a result of exposure to Agent Orange in military service.  In regard to the bilateral feet and pelvic tilt, the Veteran contends that he began to suffer from these conditions during military service as a result of the strenuous daily activities involved in his duties as an infantryman.

A review of the Veteran's service treatment records is negative for any showing of complaints, treatment, or diagnoses of any heart conditions, bilateral foot conditions, or pelvic tilt.

A review of the Veteran's post-service outpatient treatment records do not reveal any complaints, treatment or diagnoses of any heart conditions, bilateral foot conditions, or pelvic tilt.

The Veteran had a VA examination performed June 2010.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner did not find that the Veteran had any current diagnoses of any heart conditions, bilateral foot conditions, or pelvic tilt.

The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of any heart conditions, bilateral foot conditions, or pelvic tilt, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of any heart conditions, bilateral foot conditions, or pelvic tilt during the relevant period on appeal.

A review of current medical evidence since the filing of the Veteran's claims does not show any relevant current diagnosis for any of the aforementioned claimed disabilities.

Last, the Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-310 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiology, podiatry, or orthopedics more particularly, and that he is merely speculating as to whether he has a current diagnosis of any heart conditions, bilateral foot conditions, or pelvic tilt.  In this regard, he is not competent to diagnose such disabilities, as they require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current diagnosis of any heart conditions, bilateral foot conditions, or pelvic tilt are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of a disability manifested by any heart conditions, bilateral foot conditions, or pelvic tilt during the appeals period.  Absent the required diagnosis of any heart conditions, bilateral foot conditions, or pelvic tilt at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

Neutropenia

The Veteran contends that his neutropenia during the period from March 12, 2010, to June 1, 2015, was worse than reflected by his evaluation of 0 percent.  It is important to note that the Veteran's service connection for neutropenia was severed, effective June 1, 2015, based on him not having a current disorder.  The Veteran claims that during the appeal period he experienced significant fatigue as a result of this condition.

The Veteran states that he was treated for malaria in service while stationed in Vietnam.  He was treated aboard a ship off shore with symptoms of fever and yellowing skin.  A review of the Veteran's service treatment records is absent for such discussion, but the Veteran has been granted wide latitude due for this occurrence to his combat service involvement and it is generally understood that not all treatment provided may be recorded in the heat of battle.  Nonetheless, the Veteran's testimony in this regard is competent, because it requires first-hand knowledge, and it is credible, as he has remained consistent in his accounts and they are consistent with the facts and circumstances of the environment in which he served.  However, notwithstanding this fact, the Veteran's treatment records do not show evidence of any abnormal blood count values or diagnosis of neutropenia.

A review of the Veteran's outpatient treatment records post-service revealed notations that the Veteran had been treated historically for neutropenia that was suggested to have been the result of malaria.  There was no discussion of any abnormal blood count values.  There has additionally been no showing that the Veteran's condition required continuous medication, showed recurrent infections, required transfusions of platelets or red blood cells, or required a bone marrow transplant.

The Veteran was provided with a VA examination in June 2010.  Upon a review of the claims file, subjective interview, and objective testing, including the provision of laboratory work, the Veteran was diagnosed with a normal blood count and no finding of any neutropenia.

The Board finds that the Veteran's neutropenia for the period of March 12, 2010, to June 1, 2015, only warrants an evaluation of 0 percent.  This is based upon the medical findings during that time period showing that the Veteran was asymptomatic.  A higher evaluation is not warranted unless the Veteran's condition required continuous medication, showed recurrent infections, required transfusions of platelets or red blood cells, or required a bone marrow transplant.  None of these criteria have been shown throughout the period of appeal.  Therefore, entitlement to a higher evaluation than 0 percent is not warranted.

The Board has considered whether staged ratings are warranted, but finds that they are not.  The most probative evidence of record does not show that there are distinct periods of time where evaluations higher than a 0 percent evaluation are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's neutropenia at any time during the period pertinent to this appeal.  38 U.S.C. § 5110 (2012).

ORDER

Entitlement to service connection for a TBI is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to service connection for headaches, to include as secondary to TBI, is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to service connection for left eye ptosis, to include as secondary to TBI, is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to service connection for left-sided facial vascular symptoms, to include as secondary to TBI, is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to service connection for ischemic heart disease, to include as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for a bilateral foot condition is denied.

Entitlement to service connection for pelvic tilt is denied.

Entitlement to an increased initial compensable evaluation for service-connected neutropenia from March 12, 2010 to June 1, 2015 is denied.

REMAND

Hypertension

The Veteran was provided with a VA examination for his claimed hypertension in June 2010.  Although he was shown to have a current diagnosis of hypertension, no opinion regarding etiology was provided.  It is noted that the Veteran has confirmed service on the landmass of the Vietnam during the applicable presumptive period.

Here, the Veteran has indicated at his August 2018 Board hearing that, along with his claimed ischemic heart disease, he believes that his hypertension was also the result of exposure to Agent Orange while serving on the landmass of Vietnam during the applicable presumptive period.

It is noted that hypertension is not one of the enumerated conditions contemplated for presumptive service connection due to Agent Orange exposure in accordance with 38 C.F.R. §§ 3.307; 3.309 and, therefore, service connection on a presumptive basis would not be available.  However, the inquiry does not end there.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  

As such, even though the medical evidence of record does not reveal that the Veteran's currently diagnosed hypertension is related to or among the enumerated disorders in 38 C.F.R. § 3.309 and, therefore, does not meet the criteria for consideration of presumptive service connection for herbicide exposure, it does not absolve VA the responsibility of inquiring whether a medical opinion could be proffered to show that such hypertension was directly related to the Veteran's military service, to include exposure to chemical herbicides.  Because the Veteran's exposure to chemical herbicides has been conceded and he does have hypertension, a finding of nexus is, thus, necessary for any favorable adjudication of the Veteran's claim, thereby requiring a medical opinion to determine if such nexus exists. 

Accordingly, the Veteran should be scheduled for a VA examination before an appropriate examiner to determine whether any etiological relationship exists between the Veteran's hypertension and military service, to specifically include exposure to herbicides.  To this extent, the VA examiner must discuss the Veteran's lay statements and medical evidence in conjunction with any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

PTSD

Here the Veteran claimed at his August 2018 Board hearing that his PTSD is worse than reflected by his previous VA examination that was conducted in June 2010.

The Veteran has reported worsening symptoms since the June 2010 VA examination.  Furthermore, the last VA examination of record is almost 8 years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records for the Veteran.

2. Schedule the Veteran for an appropriate VA examination to determine the etiology of his current hypertension.  A full review of the claims file and any necessary testing must be conducted.

The examiner must opine whether it is as least as likely as not (50 percent or greater probability) that any diagnosed hypertension is the result of military service.  In particular, the examiner must consider the Veteran's conceded exposure to Agent Orange during his service on the landmass of Vietnam during the period in which such chemical herbicides were regularly used and its potential relationship to the later development of hypertension.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his PTSD.

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


